

116 HR 8547 IH: Incentivize Energy-Saving Improvements Act
U.S. House of Representatives
2020-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8547IN THE HOUSE OF REPRESENTATIVESOctober 6, 2020Mr. Williams introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo make permanent the tax deduction for energy efficient commercial buildings.1.Short titleThis Act may be cited as the Incentivize Energy-Saving Improvements Act. 2.Tax deduction for energy efficient commercial buildings made permanent(a)In generalSection 179D of the Internal Revenue Code of 1986 is amended by striking subsection (h). (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2020. 